DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to claims filed on 12/29/2021, in which claims 1-23 have been examined.  This office action is Non-Final.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Examiner has attempted to perform compact prosecution with the Applicant’s Representative, Philip M. Nelson (Reg. 62,676).  Attempts to reach the Applicant’s representative were unsuccessful.  


Claim Objections

Claims 4-19 are objected to because of the following informalities: claim “A method” should be amended to “The method”.  Appropriate correction is required.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8185954. Although the claims at issue are not identical, they are not patentably distinct from each other because of the Side-by-Side table listed below, similarities are bolded.
Although the ‘954 patent does not disclose the following limitation(s), U.S. Patent no.  (6,493,761) (“Baker”) discloses the following limitation(s): by analysing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file (Baker: See Fig. 2, col. 6, lines 22-30, col. 7, lines 14-24).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rational given by the Supreme Court and that may relied upon to support a conclusion of obviousness included: “combining prior art elements according to known methods to yield predictable results”. 
The ’954 patent discloses all the method steps except for analyzing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file, which is disclosed in Baker (6,493,761). 
	           Thus, one of ordinary skill in the art at before the effective date of the claimed invention would have been motivated, to analyzing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file in Baker with the method of the ‘954 patent, because controlling data file manipulation based upon the program configurable protocol description (Baker: col. 6, lines 38-40).




Application 17/646,371
Patent No. 8185954
1. A method for resisting spread of unwanted code and data without scanning incoming electronic files for unwanted code and data, the method comprising the steps, performed by a computer system, of:
   receiving, at the computer system, an incoming electronic file containing content data encoded and arranged in accordance with a predetermined file type corresponding to a set of rules;
   determining a purported predetermined file type of the incoming electronic file by analyzing the encoded and arranged content data, the purported predetermined file
type and the associated set of rules specifying allowable content data for the purported predetermined file type;
    parsing the content data by dividing the content data into separate parts in accordance with a predetermined data format identified by the associated set of rules corresponding to the purported predetermined file type and determining nonconforming data in the content data by identifying content data that does not conform to the purported predetermined file format; and
    if the separate parts of the content data do conform to the predetermined data format, regenerating the allowable parsed content data to create a substitute regenerated electronic file in the purported predetermined file type by extracting the separate parts that do conform and putting them into the substitute regenerated electronic file.

2. The method of claim 1, further comprising:
     passing the nonconforming data to a threat filter in the computer system, wherein the threat filter determines if the nonconforming data is a threat by checking preferences defined by a system user.
3. The method of claim 2, wherein passing the nonconforming data to a threat filter comprises the threat filter:
    accessing stored data indicating authorized data sources and for each data source, data types acceptable from the data source;

    determining, by accessing the stored data in the threat filter, that the nonconforming data is not a threat, by determining one of either a source of the content data is one of the authorized data sources in the stored data, or that a data type of the nonconforming data is one of the data types acceptable from the source in the stored data; and
    if the threat filter determines that the nonconforming data is not a threat, adding the nonconforming data determined to not be a threat to said substitute regenerated electronic file by inserting the nonconforming data into the substitute regenerated electronic file.


4. A method according to claim 1 in which the data format corresponds to a subset of the predetermined set of rules for each file type.

5. A method according to claim 1 comprising determining whether the content data conforms to prior known examples of acceptable data.
6. A method according to claim 5 in which the data format only includes allowable control characters.
7. A method according to claim 5 in which the data format contains a plurality of data items, each with an associated predetermined size limit.
8. A method according to claim 7 wherein the predetermined size limit is the size of a line in an image file.

9. A method according to claim 1 further comprising storing the incoming electronic file in a scrambled format in memory.

10. A method according to claim 9, wherein each byte of data is stored in a bit reversed order.

11. A method according to claim 9, wherein the data is stored such that each pair of data bytes received is placed in a reversed memory order.


12. A method according to claim 1, further comprising forwarding the substitute regenerated electronic file only if all of the content data from within the electronic file conforms to the predetermined data format.
13. A method according to claim 12 further comprising forwarding the incoming electronic file if a portion, part or whole of the content data does not conform only when the intended recipient of the electronic file has pre-approved the predetermined file type when associated with the sender of the electronic file.
14. A method according to claim 1, further comprising replacing any content data that does not conform to the pre-determined format with warning text.
15. A method according to claim 1, wherein the incoming electronic file is an e-mail and the method further comprises forwarding the regenerated e-mail to the intended recipient if the content data conforms to the predetermined data format.
16. A method according to claim 15, wherein the substitute regenerated e-mail is forwarded from an e-mail client to a hard disk drive.
17. A method according to claim 15, wherein the substitute regenerated e-mail is forwarded from an Internet server provider server to an e-mail client server.


18. A method according to claim 1, further comprising receiving the incoming electronic file from a removable memory device, and forwarding the substitute regenerated electronic file to a computing device.

19. A non-transitory computer readable medium comprising a computer program adapted to perform the method of claim 1.


20. A semiconductor device comprising a memory means including instructions for performing the method of claim 1.

21. A semiconductor device according to claim 19, wherein the semiconductor device is a semi-permanent or permanent memory device.


22. A network card comprising the semiconductor device of claim 21.
23. The method according to claim 1, wherein parsing the content data includes determining data in the content data that conforms to the predetermined data format by comparing the data in the content data to the predetermined data format and deeming the conforming data to be free of viral and otherwise unwanted code and data and suitable for regeneration.
1. A method for resisting spread of unwanted code and data without scanning incoming electronic files for unwanted code and data, the method comprising the steps, performed by a computer system, of: 
(a) receiving an incoming electronic file containing content data in a predetermined file type corresponding to a set of rules; 


(b) determining a purported predetermined file type of the incoming electronic file; 



(c) parsing the content data in accordance with a predetermined data format comprising a set of rules corresponding to the determined purported predetermined file type; and (d) if the content data does conform to the predetermined data format, regenerating the conforming parsed content data to create a substitute regenerated electronic file in the purported file type, said substitute regenerated electronic file containing the regenerated content data wherein step (c) includes determining conforming data in the content data that conform to the predetermined data format and determining nonconforming data in the content data that does not conform to the predetermined data format, and the method further comprises: 



passing the nonconforming data to a threat filter, maintaining data indicating authorized data sources and for each data source, data types acceptable from the data source; determining, by the threat filter, that the nonconforming data is not a threat, if (i) a source of the content data is one of the authorized data sources and (ii) a data type of the nonconforming data is one of the data types acceptable from the source; and adding the nonconforming data to said substitute regenerated electronic file, if the threat filter determines that the nonconforming data is not a threat.











2. A method according to claim 1 in which the data format corresponds to a subset of the predetermined set of rules for each file type.


3. A method according to claim 1 comprising determining whether the content data conforms to prior known examples of acceptable data.
4. A method according to claim 3 in which the data format only includes allowable control characters.
5. A method according to claim 3 in which the data format contains a plurality of data items, each with an associated predetermined size limit.
6. A method according to claim 5 wherein the predetermined size limit is the size of a line in an image file.

7. A method according to claim 1 further comprising storing the incoming electronic file in a scrambled format in memory.

8. A method according to claim 7, wherein each byte of data is stored in a bit reversed order.

9. A method according to claim 7, wherein the data is stored such that each pair of data bytes received is placed in a reversed memory order.

10. A method according to claim 1, further comprising forwarding the substitute regenerated electronic file only if all of the content data from within the electronic file conforms to the predetermined data format.
11. A method according to claim 10 further comprising forwarding the incoming electronic file if a portion, part or whole of the content data does not conform only when the intended recipient of the electronic file has pre-approved the predetermined file type when associated with the sender of the electronic file.

12. A method according to claim 1, further comprising replacing any content data that does not conform to the predetermined format with warning text.

13. A method according to claim 1, wherein the incoming electronic file is an e-mail and the method further comprises forwarding the regenerated e-mail to the intended recipient if the content data conforms to the predetermined data format.
14. A method according to claim 13, wherein the substitute regenerated e-mail is forwarded from an e-mail client to a hard disk drive.

15. A method according to claim 13, wherein the substitute regenerated e-mail is forwarded from an Internet server provider server to an e-mail client server.


16. A method according to claim 1, further comprising receiving the incoming electronic file from a removable memory device, and forwarding the substitute regenerated electronic file to a computing device.
17. A non-transitory computer readable medium comprising a computer program adapted to perform the method of claim 1.


18. A semiconductor device comprising a memory means including instructions for performing the method of claim 1.

19. A semiconductor device according to claim 18, wherein the semiconductor device is a semi-permanent or permanent memory device.

20. A network card comprising the semiconductor device of claim 18.
21. The method according to claim 1, wherein step (c) includes determining data in the content data that conform to the predetermined data format and deeming the conforming data to be free of viral and otherwise unwanted code and data and suitable for regeneration in step (d).



Claims 1, 4-11, and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, and 16-19 of U.S. Patent No. 10,419,456. Although the claims at issue are not identical, they are not patentably distinct from each other because Side-by-Side table listed below, similarities are bolded.
Although the ‘456 patent does not disclose the following limitation(s), U.S. Patent no.  (6,493,761) (“Baker”) discloses the following limitation(s): by analyzing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file (Baker: See Fig. 2, col. 6, lines 22-30, col. 7, lines 14-24); and parsing the content data by dividing the content data into separate parts in accordance with a predetermined data format identified by the associated set of rules corresponding to the purported predetermined file type and determining nonconforming data in the content data by identifying content data that does not conform to the purported predetermined file format (Baker: col. 3, lines 40-42).
The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rational given by the Supreme Court and that may relied upon to support a conclusion of obviousness included: “combining prior art elements according to known methods to yield predictable results”. 
The ’456 patent discloses all the method steps except for analyzing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file; and parsing the content data by dividing the content data into separate parts in accordance with a predetermined data format identified by the associated set of rules corresponding to the purported predetermined file type and determining nonconforming data in the content data by identifying content data that does not conform to the purported predetermined file format, which is disclosed in Baker (6,493,761). 
17.	Thus, one of ordinary skill in the art at before the effective date of the claimed invention would have been motivated, to analyzing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file in Baker with the method of the ‘456 patent, because controlling data file manipulation based upon the programmable configurable protocol description (Baker: col. 6, lines 38-40).

Application 17/646,371

Patent 10,419,456

1. A method for resisting spread of unwanted code and data without scanning incoming electronic files for unwanted code and data, the method comprising the steps, performed by a computer system, of:
   receiving, at the computer system, an incoming electronic file containing content data encoded and arranged in accordance with a predetermined file type corresponding to a set of rules;
   determining a purported predetermined file type of the incoming electronic file by analyzing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file type;
    parsing the content data by dividing the content data into separate parts in accordance with a predetermined data format identified by the associated set of rules corresponding to the purported predetermined file type and determining nonconforming data in the content data by identifying content data that does not conform to the purported predetermined file format; and
    if the separate parts of the content data do conform to the predetermined data format, regenerating the allowable parsed content data to create a substitute regenerated electronic file in the purported predetermined file type by extracting the separate parts that do conform and putting them into the substitute regenerated electronic file.

2. The method of claim 1, further comprising:
     passing the nonconforming data to a threat filter in the computer system, wherein the threat filter determines if the nonconforming data is a threat by checking preferences defined by a system user.
3. The method of claim 2, wherein passing the nonconforming data to a threat filter comprises the threat filter:
    accessing stored data indicating authorized data sources and for each data source, data types acceptable from the data source;
determining, by accessing the stored data in the threat filter, that the nonconforming data is not a threat, by determining one of either a source of the content data is one of the authorized data sources in the stored data, or that a data type of the nonconforming data is one of the data types acceptable from the source in the stored data; and
    if the threat filter determines that the nonconforming data is not a threat, adding the nonconforming data determined to not be a threat to said substitute regenerated electronic file by inserting the nonconforming data into the substitute regenerated electronic file.

4. A method according to claim 1 in which the data format corresponds to a subset of the predetermined set of rules for each file type.

5. A method according to claim 1 comprising determining whether the content data conforms to prior known examples of acceptable data.

6. A method according to claim 5 in which the data format only includes allowable control characters.

7. A method according to claim 5 in which the data format contains a plurality of data items, each with an associated predetermined size limit.

8. A method according to claim 7 wherein the predetermined size limit is the size of a line in an image file.

9. A method according to claim 1 further comprising storing the incoming electronic file in a scrambled format in memory.


10. A method according to claim 9, wherein each byte of data is stored in a bit reversed order.
11. A method according to claim 9, wherein the data is stored such that each pair of data bytes received is placed in a reversed memory order.




12. A method according to claim 1, further comprising forwarding the substitute regenerated electronic file only if all of the content data from within the electronic file conforms to the predetermined data format.
13. A method according to claim 12 further comprising forwarding the incoming electronic file if a portion, part or whole of the content data does not conform only when the intended recipient of the electronic file has pre-approved the predetermined file type when associated with the sender of the electronic file.

14. A method according to claim 1, further comprising replacing any content data that does not conform to the pre-determined format with warning text.


15. A method according to claim 1, wherein the incoming electronic file is an e-mail and the method further comprises forwarding the regenerated e-mail to the intended recipient if the content data conforms to the predetermined data format.


16. A method according to claim 15, wherein the substitute regenerated e-mail is forwarded from an e-mail client to a hard disk drive.

17. A method according to claim 15, wherein the substitute regenerated e-mail is forwarded from an Internet server provider server to an e-mail client server.

18. A method according to claim 1, further comprising receiving the incoming electronic file from a removable memory device, and forwarding the substitute regenerated electronic file to a computing device.

19. A non-transitory computer readable medium comprising a computer program
adapted to perform the method of claim 1.

20. A semiconductor device comprising a memory means including instructions for
performing the method of claim 1.

21. A semiconductor device according to claim 19, wherein the semiconductor
device is a semi-permanent or permanent memory device.

22. A network card comprising the semiconductor device of claim 21.



23. The method according to claim 1, wherein parsing the content data includes
determining data in the content data that conforms to the predetermined data format by comparing the data in the content data to the predetermined data format and deeming the conforming data to be free of viral and otherwise unwanted code and data and suitable for regeneration.

1. A method for processing an electronic file to create a substitute electronic file containing only allowable content data, the method comprising: 

receiving an electronic file containing content data encoded and arranged in accordance with a predetermined file type; 

determining a purported predetermined file type of the electronic file and an associated set of rules specifying allowable content data; 
determining at least an allowable portion of the content data that conforms with the associated set of rules corresponding to the determined purported predetermined file type; extracting, from the electronic file, the at least an allowable portion of the content data; 





creating a substitute electronic file in the purported predetermined file type, said substitute electronic file containing the extracted allowable content data; forwarding the substitute electronic file; and forwarding the electronic file if a portion, part or whole of the content data does not conform only when an intended recipient of the electronic file has pre-approved the purported predetermined file type when associated with the sender of electronic file, wherein the electronic file is not scanned for unwanted code.
















2. The method according to claim 1 in which the associated set of rules is a subset of a set of rules for each file type.

3. The method according to claim 1 comprising determining whether the content data conforms to prior known examples of acceptable data.

4. The method according to claim 3 in which the associated set of rules specifies values or range of values that includes only allowable control characters.

5. The method according to claim 3 in which the associated set of rules specifies values or range of values that define predetermined size limits.

6. The method according to claim 5 wherein one of the predetermined size limit is a size of a line in an image file.

7. The method according to claim 1 further comprising storing the electronic file in a scrambled format in memory.

8. The method according to claim 7, wherein each byte of data is stored in a bit reversed order.
9. The method according to claim 7, wherein the data is stored such that each pair of data bytes received is placed in a reversed memory order.












10. The method according to claim 1, further comprising replacing any content data that does not conform with warning text.


11. The method according to claim 1, wherein the electronic file is an e-mail and the method further comprises forwarding a substitute e-mail to the intended recipient if the content data conforms to the associated set of rules.


12. The method according to claim 11, wherein the substitute e-mail is forwarded from an e-mail client to a hard disk drive.

13. The method according to claim 1, wherein the substitute e-mail is forwarded from an Internet server provider server to an e-mail client server.
14. The method according to claim 1, further comprising receiving the electronic file from a removable memory device, and forwarding the substitute electronic file to a computing device.


19.  A non-transitory computer readable medium..


16. A semiconductor device…



17. A semiconductor device according to…, wherein the semiconductor device is a semi-permanent or permanent memory device.



18.  A network card…







Claims 1, 4-12, and 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,218,495. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-12, and 14-23 of Application no. 17/646,371 is anticipated by Patent no. 11,218,495 claims 1-20.  Therefore, Patent no. 11,218, 495 claims 1-20 is in essence a “species” of the generic invention of Application no. 17,646,371 claims 1, 4-12, and 14-23.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ 2d 2010 (Fed.Cir. 1993).  Listed below is a table with Side-by-Side comparison, similarities highlighted in bold:

Application 17/646,371
Patent No. 11,218,495
1. A method for resisting spread of unwanted code and data without scanning incoming electronic files for unwanted code and data, the method comprising the steps, performed by a computer system, of:
   receiving, at the computer system, an incoming electronic file containing content data encoded and arranged in accordance with a predetermined file type corresponding to a set of rules;
   determining a purported predetermined file type of the incoming electronic file by analyzing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file type;
    parsing the content data by dividing the content data into separate parts in accordance with a predetermined data format identified by the associated set of rules corresponding to the purported predetermined file type and determining nonconforming data in the content data by identifying content data that does not conform to the purported predetermined file format; and
   






 if the separate parts of the content data do conform to the predetermined data format, regenerating the allowable parsed content data to create a substitute regenerated electronic file in the purported predetermined file type by extracting the separate parts that do conform and putting them into the substitute regenerated electronic file.

2. The method of claim 1, further comprising:
     passing the nonconforming data to a threat filter in the computer system, wherein the threat filter determines if the nonconforming data is a threat by checking preferences defined by a system user.
3. The method of claim 2, wherein passing the nonconforming data to a threat filter comprises the threat filter:
    accessing stored data indicating authorized data sources and for each data source, data types acceptable from the data source;

4. A method according to claim 1 in which the data format corresponds to a subset of the predetermined set of rules for each file type.

5. A method according to claim 1 comprising determining whether the content data conforms to prior known examples of acceptable data.

6. A method according to claim 5 in which the data format only includes allowable control characters.
7. A method according to claim 5 in which the data format contains a plurality of data items, each with an associated predetermined size limit.
8. A method according to claim 7 wherein the predetermined size limit is the size of a line in an image file.
9. A method according to claim 1 further comprising storing the incoming electronic file in a scrambled format in memory.

10. A method according to claim 9, wherein each byte of data is stored in a bit reversed order.


11. A method according to claim 9, wherein the data is stored such that each pair of data bytes received is placed in a reversed memory order.

12. A method according to claim 1, further comprising forwarding the substitute regenerated electronic file only if all of the content data from within the electronic file conforms to the predetermined data format.
13. A method according to claim 12 further comprising forwarding the incoming electronic file if a portion, part or whole of the content data does not conform only when the intended recipient of the electronic file has pre-approved the predetermined file type when associated with the sender of the electronic file.
14. A method according to claim 1, further comprising replacing any content data that does not conform to the pre-determined format with warning text.
15. A method according to claim 1, wherein the incoming electronic file is an e-mail and the method further comprises forwarding the regenerated e-mail to the intended recipient if the content data conforms to the predetermined data format.
16. A method according to claim 15, wherein the substitute regenerated e-mail is forwarded from an e-mail client to a hard disk drive.

17. A method according to claim 15, wherein the substitute regenerated e-mail is forwarded from an Internet server provider server to an e-mail client server.

18. A method according to claim 1, further comprising receiving the incoming electronic file from a removable memory device, and forwarding the substitute regenerated electronic file to a computing device.


19. A non-transitory computer readable medium comprising a computer program adapted to perform the method of claim 1.


20. A semiconductor device comprising a memory means including instructions for performing the method of claim 1.

21. A semiconductor device according to claim 19, wherein the semiconductor device is a semi-permanent or permanent memory device.



22. A network card comprising the semiconductor device of claim 21.




23. The method according to claim 1, wherein parsing the content data includes determining data in the content data that conforms to the predetermined data format by comparing the data in the content data to the predetermined data format and deeming the conforming data to be free of viral and otherwise unwanted code and data and suitable for regeneration.





 1. A method for resisting spread of unwanted code and data without scanning incoming electronic files for unwanted code and data, the method comprising the steps, performed by a computer system, of: 
receiving, at the computer system, an incoming electronic file containing content data encoded and arranged in accordance with a predetermined file type corresponding to a set of rules; 
determining a purported predetermined file type of the incoming electronic file by analyzing the encoded and arranged content data, the purported predetermined file type having an associated set of rules specifying allowable content data for the purported predetermined file type; 

parsing the content data by dividing the content data into separate parts in accordance with a predetermined data format identified by the associated set of rules corresponding to the purported predetermined file type and determining nonconforming data in the content data by identifying nonconforming data as content data that does not conform to the purported predetermined file format; passing the nonconforming data to a threat filter in the computer system, wherein the threat filter determines if the nonconforming data is a threat by checking preferences defined by a system user, the threat filter configured to: access stored data indicating authorized data sources and for each data source, data types acceptable from the data source; determine, by accessing the stored data in the threat filter, that the nonconforming data is not a threat, by determining one of either a source of the content data is one of the authorized data sources in the stored data, or that a data type of the nonconforming data is one of the data types acceptable from the source in the stored data; and if the separate parts of the content data do conform to the predetermined data format, regenerating the allowable parsed content data to create a substitute regenerated electronic file in the purported predetermined file type by extracting the separate parts that do conform and putting them into the substitute regenerated electronic file; and if the threat filter determines that the nonconforming data is not a threat, adding the nonconforming data determined to not be a threat to the substitute regenerated electronic file.








2. The method according to claim 1 in which the data format corresponds to a subset of the predetermined set of rules for each file type.

3. The method according to claim 1 comprising determining whether the content data conforms to prior known examples of acceptable data.

4. The method according to claim 3 in which the data format only includes allowable control characters.
5. The method according to claim 3 in which the data format contains a plurality of data items, each with an associated predetermined size limit.
6. The method according to claim 5 wherein the predetermined size limit is the size of a line in an image file.
7. The method according to claim 1 further comprising storing the incoming electronic file in a scrambled format in memory.

8. The method according to claim 7, wherein each byte of data is stored in a bit reversed order.

9. The method according to claim 7, wherein the data is stored such that each pair of data bytes received is placed in a reversed memory order.

10. The method according to claim 1, further comprising forwarding the substitute regenerated electronic file only if all of the content data from within the electronic file conforms to the predetermined data format.





11. The method according to claim 1, further comprising replacing any content data that does not conform to the pre-determined format with warning text.
12. The method according to claim 1, wherein the incoming electronic file is an e-mail and the method further comprises forwarding the regenerated e-mail to the intended recipient if the content data conforms to the predetermined data format.
13. The method according to claim 12, wherein the substitute regenerated e-mail is forwarded from an e-mail client to a hard disk drive.

14. The method according to claim 12, wherein the substitute regenerated e-mail is forwarded from an Internet server provider server to an e-mail client server.

15. The method according to claim 1, further comprising receiving the incoming electronic file from a removable memory device, and forwarding the substitute regenerated electronic file to a computing device.

16. A non-transitory computer readable medium comprising a computer program adapted to perform the method of claim 1.


17. A semiconductor device comprising a memory means including instructions for performing the method of claim 1.

18. A semiconductor device according to claim 17, wherein the semiconductor device is a semi-permanent or permanent memory device.


19. A network card comprising the semiconductor device of claim 18.




20. The method according to claim 1, wherein parsing the content data includes determining data in the content data that conforms to the predetermined data format by comparing the data in the content data to the predetermined data format and deeming the conforming data to be free of viral and otherwise unwanted code and data and suitable for regeneration.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8, 12, 14, and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker (6,493,761) in view of Carbone (2003/0145213).

As per claim 1, A method for resisting spread of unwanted code and data without scanning incoming electronic files for unwanted code and data, the method comprising the steps, performed by a computer system, of:
Baker discloses receiving, at the computer system, an incoming electronic file containing content data encoded and arranged in accordance with a predetermined file type corresponding to a set of rules (Baker: col. 14, lines 20-67, content and data encoded (i.e. 3-byte field, containing the length of the file name in bytes, characters, character length, with a predetermined file type (i.e. text files, such as the name extension .txtf, corresponding to a set of rules (i.e. set definition files));
determining a purported predetermined file type of the incoming electronic file by analyzing the encoded and arranged content data, the purported predetermined file type and the associated set of rules specifying allowable content data for the purported predetermined file type (Baker: See Fig. 2, col. 6, lines 22-30, col. 7, lines 14-24, the purported predetermined file type that include a protocol header and the associated set of rules, that includes a protocol description includes a protocol control record to describe a protocol and rules for analyzing the data);
parsing the content data by dividing the content data into separate parts in accordance with a predetermined data format identified by the associated set of rules corresponding to the purported predetermined file type and (Baker: col. 3, lines 40-42, parsing the content data (i.e. field values) by dividing the field values in parts associated with a protocol description (i.e. set of rules).
However, Baker does not explicitly disclose determining nonconforming data in the content data by identifying content data that does not conform to the purported predetermined file format; and if the separate parts of the content data do conform to the predetermined data format, regenerating the allowable parsed content data to create a substitute regenerated electronic file in the purported predetermined file type by extracting the separate parts that do conform and putting them into the substitute regenerated electronic file.
However, analogous art of Carbone discloses determining nonconforming data in the content data by identifying content data that does not conform to the purported predetermined file format (Carbone: para. 0024-0026, determining proscribed code (i.e. nonconforming data) in the content data by identifying content data that does not conform to the file format); and if the separate parts of the content data do conform to the predetermined data format, regenerating the allowable parsed content data to create a substitute regenerated electronic file in the purported predetermined file type by extracting the separate parts that do conform and putting them into the substitute regenerated electronic file (Carbone: para. 0032, 0034, separate parts (i.e. parsing) of the content data do conform (i.e. does not contain proscribed code), and regenerate the allowed parsed content data to create a substitute regenerated file of the parts that conform).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Carbone with the method of Baker to include determining nonconforming data in the content data by identifying content data that does not conform to the purported predetermined file format; and if the separate parts of the content data do conform to the predetermined data format, regenerating the allowable parsed content data to create a substitute regenerated electronic file in the purported predetermined file type by extracting the separate parts that do conform and putting them into the substitute regenerated electronic file.
 One would have been motivated to simplify and efficiently detect the proscribed code and strip the proscribed code from the file (Carbone: para. 0012, 0014).  

As per claim 2, Baker and Carbone disclose the method of claim 1.  Carbone further discloses comprising: passing the nonconforming data to a threat filter in the computer system, wherein the threat filter determines if the nonconforming data is a threat by checking preferences defined by a system user (Carbone: para. 0035, nonconforming data (i.e. proscribed code) to a proscribed code scanner (i.e. threat filter)).
Same motivation as claim 1.



As per claim 4, Baker and Carbone disclose a method according to claim 1.  Baker further discloses in which the data format corresponds to a subset of the predetermined set of rules for each file type (Baker: col. 3, lines 44-46, col. 14, lines 20-67, data format (i.e. ASCII), a predetermined set of rules (i.e. protocol description)).

As per claim 5, Baker and Carbone disclose a method according to claim 1.
Baker further discloses comprising determining whether the content data conforms to prior known examples of acceptable data (Baker: col. 2, lines 30-36, col. 7, lines 14-30, acceptable data (i.e. allowable values)).

As per claim 6, Baker and Carbone disclose a method according to claim 5.  Baker further discloses in which the data format only includes allowable control characters (Baker: col. 7, lines 14-25, allowable control characters (i.e. allowable values)).

As per claim 7, Baker and Carbone disclose a method according to claim 5 in which the data format contains a plurality of data items, each with an associated predetermined size limit (Baker: col. 7, lines 14-25, Table 2, col. 7, line 65 and col 8, lines 5-20).

As per claim 8, Baker and Carbone disclose a method according to claim 7.
Baker further discloses wherein the predetermined size limit is the size of a line in an image file (Baker: col. 12, lines 1-5, and 11, size limit (i.e. total bit length).


As per claim 12, Baker and Carbone discloses a method according to claim 1.
Carbone further discloses comprising forwarding the substitute regenerated electronic file only if all of the content data from within the electronic file conforms to the predetermined data format (Carbone: para. 0032, and 0034, the content data do conform (i.e. does not contain proscribed code), regenerating the allowed parsed content data to create a substitute regenerated file of the parts that conform, by reconstructing the file).
Same motivation as claim 1.

As per claim 14, Baker and Carbone disclose a method according to claim 1.
Carbone further discloses further comprising replacing any content data that does not conform to the pre-determined format with warning text (Carbone: para. 0034-0035, replacing content data (i.e. macros) that do not conform with warning text (i.e. nulls)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Carbone with the method of Baker to include replacing any content data that does not conform to the pre-determined format with warning text.
 One would have been motivated to have a security measure that insures the content data that does not conform is not deleted and replaced with a visual representation of warning text (Carbone: para. 0034-0035).  
As per claim 19, Baker further discloses a non-transitory computer readable medium comprising a computer program adapted to perform the method of claim 1 (Baker: col. 6, lines 51-53, non-transitory computer readable medium (i.e. storage device)).
As per claim 20, Baker further discloses a semiconductor device comprising a memory means including instructions for performing the method of claim 1 (Baker: col. 6, lines 65-67, semiconductor device (i.e. ASIC or FPGA)).
As per claim 21, Baker further disclose a semiconductor device according to claim 19, wherein the semiconductor device is a semi-permanent or permanent memory device (Baker: network card (i.e. hardware) comprising the semiconductor device (i.e. ASIC or FPGA)).
As per claim 22, Baker further disclose a network card comprising the semiconductor device of claim 21 (Baker: network card (i.e. hardware) comprising the semiconductor device (i.e. ASIC or FPGA)).
As per claim 23, Baker and Carbone disclose the method according to claim 1.  Carbone further discloses wherein parsing the content data includes determining data in the content data that conforms to the predetermined data format by comparing the data in the content data to the predetermined data format (Carbone: para. 0026, 0034, comparing the data in the content data template (i.e. predetermined data format)) and deeming the conforming data to be free of viral and otherwise unwanted code and data and suitable for regeneration (Carbone: para. 0032, 0034-0035, content data is free of viral and unwanted code (i.e. proscribed code) and then the file is reconstructed (i.e. regenerated)).
Same motivation as claim 1.


Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker(6,493,761) in view of Carbone (2003/0145213), and further in view of Templeton (6,401,210).

As per claim 9, Baker and Carbone do not explicitly disclose a method according to claim 1.   Baker and Carbone do not explicitly disclose further comprising storing the incoming electronic file in a scrambled format in memory.
However, analogous art of Templeton discloses storing the incoming electronic file in a scrambled format in memory (Templeton: See Fig. 1 #202 scramble file contents, col. 2, lines 52-54).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Carbone with the method of Baker to include storing the incoming electronic file in a scrambled format in memory.
 One would have been motivated to store the file in a scrambled format and invert the bytes thus making the file with the scrambled format unreadable (Templeton: col. 2, lines 55-61).  

As per claim 10, Baker and Carbone disclose a method according to claim 9.
Templeton further discloses wherein each byte of data is stored in a bit reversed order (Templeton: col. 2, lines 52-54, bits are inverted (i.e. bit reversed order)).
Same motivation as claim 9.

As per claim 11, Baker, Carbone, and Templeton disclose a method according to claim 9.  Templeton further discloses wherein the data is stored such that each pair of data bytes received is placed in a reversed memory order (Templeton: col. 2, lines 51-61, bits of the file is placed in inverted order).
Same motivation as claim 9.

Claims 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker (6,493,761) in view of Carbone (2003/0145213), and further in view of Brown et al (2005/0193070).

As per claim 15, Baker and Carbone disclose a method according to claim 1.
Baker and Carbone do not explicitly disclose wherein the incoming electronic file is an e-mail and the method further comprises forwarding the regenerated e-mail to the intended recipient if the content data conforms to the predetermined data format.
However, analogous art of Brown discloses wherein the incoming electronic file is an e-mail and the method further comprises forwarding the regenerated e-mail to the intended recipient if the content data conforms to the predetermined data format (Brown: para. 0010, 0032, regenerated e-mail (i.e. copy of the e-mail), to the intended recipient).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Brown with the method of Baker and Carbone to include the incoming electronic file is an e-mail and the method further comprises forwarding the regenerated e-mail to the intended recipient if the content data conforms to the predetermined data format.
 	One would have been motivated that it is desirable to provide less than all of the electronic mail message, thus only a portion if the attachment can be sent to the recipient (Brown: para. 0010). 
As per claim 16, Baker, Carbone, and Brown disclose a method according to claim 15. Brown further discloses wherein the substitute regenerated e-mail is forwarded from an e-mail client to a hard disk drive (Brown: para. 0028-0029).
Same Motivation as claim 15.
As per claim 17, Baker, Carbone, and Brown disclose a method according to claim 15.  
Brown further discloses wherein the substitute regenerated e-mail is forwarded from an Internet server provider server to an e-mail client server (Brown: para. 0028-0029, Internet server provider (i.e. server) to an e-mail client server (i.e. e-mail management module)).
Same Motivation as claim 15.
As per claim 18, Baker and Carbone disclose a method according to claim 1.
Baker and Carbone do not explicitly disclose further comprising receiving the incoming electronic file from are removable memory device, and forwarding the substitute regenerated electronic file to a computing device.
Brown discloses comprising receiving the incoming electronic file from a removable memory device, and forwarding the substitute regenerated electronic file to a computing device (Brown: para. 0025-0026, incoming electronic file (i.e. e-mail) from a removable memory device (i.e. laptop computer, personal digital assistant, cell phone, all of which the Examiner asserts are removable memory devices, and forwarding the substitute regenerated e-mail (i.e. portion of the e-mail) to the server (i.e. computing device)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Brown with the method of Baker and Carbone to include receiving the incoming electronic file from are removable memory device, and forwarding the substitute regenerated electronic file to a computing device.
 	One would have been motivated that it is desirable to provide less than all of the electronic mail message, thus only a portion if the attachment can be sent to the recipient (Brown: para. 0010).

Allowable Subject Matter
Applicant is urged to amend independent claim 1 to overcome the 101 rejection.  Furthermore, the Applicant is urged to file the Terminal Disclaimer, and amend the independent claims to incorporate dependent claim 3 and claim 2, because claim 2 is dependent on claim 3 or claim 13 into the independent claim in order to reduce prosecution. The incorporation of dependent claims 2-3 does not overcome the 101 rejection, and thus the Applicant is urged to contact the Examiner to discuss amendments to overcome the 101 rejection. Claims 3 and 13 have allowable limitations, “wherein passing the nonconforming data to a threat filter comprises the threat filter: accessing stored data indicating authorized data sources and for each data source, data types acceptable from the data source; determining, by accessing the stored data in the threat filter, that the nonconforming data is not a threat, by determining one of either a source of the content data is one of the authorized data sources in the stored data, or that a data type of the nonconforming data is one of the data types acceptable from the source in the stored data; and if the threat filter determines that the nonconforming data is not a threat, adding the nonconforming data determined to not be a threat to said substitute regenerated electronic file by inserting the nonconforming data into the substitute regenerated electronic file”.  Claim 13, “forwarding the incoming electronic file if a portion, part or whole of the content data does not conform only when the intended recipient of the electronic file has pre-approved the predetermined file type when associated with the sender of the electronic file” (Claims were also objected to as per application 13/438,933 and 11/915,125).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/19/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        
/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439